Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 1 of 9

EXHIBIT I
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 2 of 9

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made
and effective this 25" day of January 2019, by and
between

LaunchByte LLC, a Delaware limited liability
company (‘‘Consultant’’)

And

Chef Dazzer LLC, a Delaware Limited Liability
Company (“Company”)

In consideration of the mutual promises contained in
the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Duties and Responsibilities.

Consultant shall provide the services (each, a
“Deliverable,” and collectively, the “Deliverables’’)
from the date of signing, attached hereto as Exhibit A
(i, 2, 3, etc.) and incorporated herein by this
reference (collectively, “Exhibit(s)”) and as more
fully set forth in this Agreement. The Deliverables
shall be delivered to Company as set forth in the
Exhibit(s).

2. Ownership of Deliverables.

A. Consultant agrees that the development of the
Deliverables is “work for hire” within the
meaning of the Copyright Act of 1976, as
amended from time to time, and that the
Deliverables shall be the sole property of
Company. To the extent that a Deliverable is
not a “work for hire,” Consultant hereby assigns
to Company, without further compensation, all
of its right, title and mterest in and to such
Deliverable and any and all related patents,
patent applications, copyrights, copyright
applications, trademarks and trade names in the
United States and elsewhere. Consultant will
keep and maintain adequate and current written
records with respect to the Deliverables (in the
form of notes, sketches, drawings and as may
otherwise be specified by Company), which
records shall be available to and remain the sole
property of Company at all times. Upon
reasonable request, Consultant will sign all
applications, assignments, instruments and
papers and perform all acts reasonably
necessary or desired by Company to assign the
Deliverables fully and completely to Company
and to enable Company, its successors, assigns

2621645_1/14431-2

and nominees, to secure and enjoy the full and
exclusive benefits and advantages of the
Deliverables.

Notwithstanding anything contained in this
Agreement to the contrary, (1) any routines,
methodologies, processes, libraries, tools or
technologies created, adapted or used by
Consultant in its business generally, including
all associated intellectual property rights, (ii)
any and all other intellectual property rights that
Consultant created, licensed, or otherwise
acquired by Consultant before entering into this
Agreement or which were acquired or
developed outside the scope of this Agreement,
or (iii) any confidential or proprietary
information of Consultant (items (i — iii) are
collectively referred to as the “Development
Tools”), shall be and remain the sole and
exclusive property of Consultant, and Company
shal] have no interest in or claim to the
Development Tools, except solely to the extent
necessary to exercise its rights in the
Deliverables. In addition, notwithstanding any
provision of this Agreement to the contrary,
Consultant shall be free to use any ideas,
concepts, or know-how developed or acquired
by Consultant during the performance of this
Agreement to the extent obtained and retained
by Consultant’s personnel as impression and
general learning. Subject to and limited by
Company’ intellectual property rights described
in Section 2. A. above, nothing in this
Agreement shall be construed to preclude
Consultant from using the Development Tools
for use with third parties for the benefit of
Consultant.

In addition to any other fees set forth in this
Agreement, Company shall be required to
purchase any applicable third party licenses for
any third-party products that are necessary for
Consultant to design and develop the
Deliverables. Such third-party products may
include, but are not limited to: marketing suites,
stock imagery, advertising spend, influencer
payouts, or any other copyrighted work which
Consultant deems necessary to purchase on
behalf of Company to design and develop the
Deliverables. In the event of any such third-
party product, Consultant shall obtain
Company’ prior written consent before
incorporating such third-party product into the
Deliverables.
4.

Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 3 of 9

Compensation

Company shall pay Consultant the amount as set
forth in Exhibit A (1, 2, 3, etc.) as applicable.
Subject to Company’ prior approval, Company
will reimburse Consultant for all reasonable out-
of-pocket expenses, including, but not limited
to, air fare, lodging, meals and rental of
automobiles incurred by Consultant during the
development of the Deliverables on behalf of
Company, if any of these activities are deemed
necessary.

Except as set forth in an Exhibit, any payments
hereunder will be due upon receipt of the
Consultant’s invoice. Quoted fees exclude sales
taxes and VAT where applicable.

 

Independent Contractor.

Consultant is acting as an independent contractor
with respect to the services provided to Company.
Neither Consultant nor the employees of the
Consultant performing services for Company will be
considered employees or agents of Company.
Company will not be responsible for Consultant’s
acts or the acts of Consultant’s employees while
performing services under this Agreement. Nothing
contained in this Agreement shall be construed to
imply a joint venture, business, partnership or
principal-agent relationship between the parties, and
neither party by virtue of this Agreement shall have
any right, power or authority to act or create any
obligation, express or implied, on behalf of the other

party.

5:
A.

Resource and Staff-Monitoring.

Consultant will utilize employees and/or
subcontractors capable of designing and
implementing the Deliverables to be developed
per this Agreement. All work shall be
performed in a professional and workmanlike
manner. Consultant shall arrange for such
employees and/or subcontractors, if any, to
execute and deliver any document or instrument
reasonably requested by Company to reflect
Company’ ownership of the Deliverables or in
connection with any application for patent or
copyright.

Company shall have the right to reasonably
observe and monitor all aspects of the
performance by Consultant of its obligations
hereunder and Consultant shall use reasonable
efforts to facilitate such observation and
monitoring. Information, functions and
operations of Consultant not directly related to
its obligations hereunder shall not be subject to
observation and monitoring.

Confidentiality.

Consultant acknowledges that all material and
information supplied by Company which has or
will come into Consultant’s possession or
knowledge of Consultant in connection with its
performance hereunder, is to be considered
Company’ confidential and proprietary
information (the “Confidential Information”).
By way of illustration, but not as a limitation,
Confidential Information includes trade secrets,
processes, data, know-how, program codes,
documentation, flowcharts, algorithms,
marketing plans, forecasts, unpublished
financial statements, budgets, licenses, prices,
costs, and employee and customer lists.
Consultant’s undertakings and_ obligations
under this Section will not apply, however, to
any Confidential Information which: (i) is or
becomes generally available to the public
through no action on Consultant’s part, (ii) is
generally disclosed to third parties by Company
without restriction on such third parties, (111)
was in Consultant’s possession prior to
disclosure by Company, (iv) was or is
independently developed by Consultant with
use of the Confidential Information, or (v) is
approved for release by written authorization of
Company. Upon termination of this Agreement
or at any other time upon request, Consultant
will promptly destroy or deliver to Company all
notes, memoranda, notebooks, drawings,
records, reports, files, documented source codes
and other documents (and all copies or
reproductions of such materials) in its
possession or under its control, whether
prepared by Consultant or others, which contain
Confidential Information. Notwithstanding the
foregoing, Consultant may retain electronic
copies of Confidential Information to the extent
that (i) such information is stored on backup
systems in connection with its customary
practices for backup storage of electronic
information generally and it is not practical to
access and erase such information and (11) such
information remains subject to the terms and
conditions of this Agreement and is not
thereafter accessed or used in violation of this
Agreement. Consultant acknowledges that
Confidential Information is the sole property of
Company. Consultant agrees to use best efforts
to hold Confidential Information in the strictest
confidence, not to make use of it other than for
the performance of its obligations hereunder, to
release it only to the Consultant’s employees or
contractors with a need to know’ such
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 4 of 9

information and not to release or disclose it to
any other party. Consultant will notify
Company in writing of any circumstances
within its knowledge relating to any
unauthorized possession, use, or knowledge of
such Confidential Information.

Consultant agrees to keep the performance of its
obligations hereunder strictly confidential and
not to disclose any information to any third
party or entity without the prior written
permission of Company. Jn no event shall
Consultant or any of its employees use
Company as a _ reference in marketing
Consultant’s services to any third party or entity
without Company’ prior written permission.
Company unconditionally agrees that they
will not make public any disparaging or
derogatory remarks concerning — the
Consultant or their agents, affiliates, owners,
or Investors, to any other person or entity.
Company also agrees not to make, either
directly or indirectly, or cause to be made,
either directly or indirectly, any statements or
comments, whether oral, written, electronic or
otherwise, or to take any other action which
intentionally disrupts or impairs — the
operations, business interests, contractual or
business relations of the Consultant.

Representations.

Consultant represents and warrants that the
Deliverables will not infringe upon any
copyright, patent, trade secret or other
intellectual property interest of any third party.
Company represents and warrants that no
material provided to Consultant in connection
herewith will cause Consultant or the
Deliverables to infringe upon any copyright,
patent, trade secret or other intellectual property
interest of any third party.

Warranties, Limitations.

EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, (1) EACH
DELIVERABLE IS PROVIDED AS IS AND
AS AVAILABLE AND (I) TO THE
MAXIMUM EXTENT PERMITTED BY
LAW, CONSULTANT DISCLAIMS ANY
AND ALL WARRANTIES WITH RESPECT
TO EACH DELIVERABLE, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED
TO IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT,

>

MERCHANTABILITY, AND FITNESS FOR
A PARTICULAR PURPOSE.

IN NO EVENT SHALL CONSULTANT BE
LIABLE TO THE COMPANY, OR ANY
THIRD PARTY, FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES ARISING OUT OF OR
RELATED TO THIS AGREEMENT
(INCLUDING LOSS OF PROFITS, USE,
DATA, OR OTHER ECONOMIC
ADVANTAGE), HOWEVER CAUSED AND
ON ANY THEORY OF _ LIABILITY
INCLUDING NEGLIGENCE, AND EVEN IF
CONSULTANT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.
CONSULTANT’S AGGREGATE LIABILITY
TO COMPANY (OR ANY THIRD PARTY)
FOR ALL CLAIMS ARISING OUT OF OR
RELATED TO THIS AGREEMENT WILL
NOT EXCEED THE FEES ACTUALLY PAID
TO CONSULTANT PURSUANT TO THIS
AGREEMENT.

Delivery and Acceptance of Deliverables.
Consultant will deliver the Deliverables to
Company in accordance with the Exhibit(s).
Company will examine and test the Deliverables
promptly upon delivery to determine whether
the Deliverables conform to the Exhibit(s) and
with the terms and conditions of this
Agreement. Within the time specified in the
Exhibit(s), Company will provide Consultant
with a written statement that Company accepts
the Deliverables or a written statement of errors
setting forth in detail each specific instance in
which the Deliverables do not conform to the
Exhibit(s). Any Deliverable not accepted or
rejected in the manner set forth in the
immediately preceding sentence within the
applicable time period will be deemed accepted.
Within the time specified in the Exhibit(s),
Consultant will either (1) correct each instance
of nonconformance set forth in the statement of
errors, (it) notify Company that Consultant has
determined that the Deliverable conforms to the
Exhibit(s), setting forth in detail the basis for
such determination or (i11) notify Company that
Consultant does not have sufficient information
or materials to determine whether the
Deliverable conforms to the Exhibit(s) or to
make any necessary changes or corrections,
setting forth in detail the additional information
or materials needed by Consultant.
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 5 of 9

10. Term and Termination.

A. This Agreement shall commence on the date set
forth above and continue until all of the
obligations of the parties have been performed
or until earlier terminated as provided herein.
The terms in this consulting agreement are valid
for two (2) years from the date of signing, and
shal] renew for additional one (1) year terms
unless written notice is provided.

B. Consultant’s appointment as Consultant
pursuant to this Agreement and this Agreement
shall terminate upon the occurrence of any of
the following events:

(i) in the event either party defaults in any
material obligation owed to the other party
pursuant to this Agreement, then this
Agreement may be terminated if the default is
not cured following at least thirty (30) days
written notice to the defaulting party, or

(ii) either party is bankrupt or insolvent, or
bankruptcy or insolvency proceedings are
instituted against a party and the proceeding is
not dismissed within thirty (30) days after
commencement.

C. Section 2, Ownership of Deliverables, Section
7, Confidentiality, and Section 10, Warranties,
Limitations, shall survive the expiration or
termination of this Agreement.

11. Notices.

Any notice required by this Agreement or given in
connection with it, shall be in writing and shall be
given to the appropriate party by personal delivery or
a recognized overnight delivery service such as
FedEx.

Ifto Consultant: LaunchByte LLC
288 Newbury Street Suite 300
Boston, MA 02116

Chef Dazzer, LLC
512 E 8" Street
Boston, MA 02127

If to Company:

12. No Waiver.

The waiver or failure of either party to exercise in any
respect any right provided in this agreement shall not
be deemed a waiver of any other right or remedy to
which the party may be entitled.

13. Entirety of Agreement.

The terms and conditions set forth herein constitute
the entire agreement between the parties and
supersede any communications or previous
agreements with respect to the subject matter of this
Agreement. There are no written or oral
understandings directly or indirectly related to this
Agreement that are not set forth herein. No change
can be made to this Agreement other than in writing
and signed by both parties.

14. Governing Law.

This Agreement shall be construed and enforced
according to the laws of the State of Delaware and
any dispute under this Agreement must be brought in
this venue and no other.

15. Headings in this Agreement.

The headings in this Agreement are for convenience
only, confirm no rights or obligations in either party,
and do not alter any terms of this Agreement.

16. Severability.

If any term of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable,
then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such
invalid or unenforceable term had never been
included.

IN| WITNESS, WHEREOF, the parties have
executed this Marketing Consultancy Agreement as
of the date written below.

LaunchByte LLC

 

By:
Name: Tan Kabra
Title: Manager
Date:

COMPANY:

Chef Dazzer, LLC

 

Name: Michael Cormier
Title: Chief Executive Officer
Date:
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 6 of 9

Exhibit A-1
The following project will be incorporated into Consulting Agreement between Chef Dazzer, LLC ("Company")
and LaunchByte LLC ("Consultant"), originally dated January 25, 2019. All other terms and conditions will

remain in full force for the contract period and any extension thereof.

A. Objective and Scope of Project

 

The objective and scope of the project, under this Exhibit, is to provide software development support for the
MVP (Minimum Viable Product) under the guidance of an authorized Company Project Manager. The project
effort will be focused on creating the following deliverables:

Phase | ---------------------------
Deliverables (~ 8 weeks)

e Landing Page — Company to provide copy

e Investor Deck — Company to provide copy & financial projections

e UI/UX dynamic prototype (iPhone)

e Project Plan for Phase 2 MVP development, based on effort allowance outlined below — to be
executed and agreed upon as set deliverables for Phase 2***

Phase 2 ---------------------------
Deliverables (~ 16 weeks)

e Completed platform (mobile and/or web) as per Phase | Project Plan (six feature functionality)
e Back End + Database set up

*** Company may not request changes to be made to the MVP once the Project Plan for Phase 2 has been
executed, to allow for a successful launch of the product / company. If Company require such a change,
any such changes shall be agreed upon in writing to the extent additional time or expense is required.

Phase 3 -------------------------- --
Deliverables (~ /2 weeks), ongoing over Phase | and 2, to be delivered on as needed basis

Accounting and Reporting
e Accounting Systems and Software
© Select and implement the base accounting system
o Deploy basic accounting capabilities (chart of accounts, deferred revenues, proper
categorization of Income Statement and Balance Sheet)
o Enhance and improve accounting system as the company grows and requires more
sophisticated reporting and analyses
o Ensure all Application Programming Interfaces (APIs) are working properly between the
accounting system and auxiliary or external functions (banking, credit cards, payroll etc)
e Accounting, regulatory, Generally Accepted Accounting Prinicipals (GAAP) reporting
o Ensure accounts are GAAP compliant where required and appropriate
o Work with CPA firm to facilitate taxes
e Financial Reporting
o Establish and prepare monthly financial package for management and board
o Produce monthly financial statements
e Investor Relations
© Establish investor communications
© Create/assist with board of directors deck

Financial Planning and Analyses
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 7 of 9

e Budgeting
o Produce annual budget
o Prepare actual versus budget analyses

e Financial Model
o  Develop/refine financial model
o Review key assumptions to ensure model is reasonable and credible
o Establish Key Performance Indicators (KPIs) with management team
o Benchmark model metrics to industry and expectations

Operational Finance
e Administration / Business Operations
o Review insurance, HR, IT, risk management, legal contracts, payroll etc to ensure appropriate
and effective
o Develop policies where necessary
e Banking
o Establish banking relationships
o Conform banking and accounting systems
o Assist with debt/LoC raise
* Financial Operations
o Ensure receivables, payables, payroll etc. are appropriately established and working
efficiently
© Treasury and cash management

Legal, Regulatory, HR and other
* Equity / Capitalization
o Manage the Company’s capitalization (cap) table
o Review stock option documentation and ensure equity incentive plans are appropriate and in
place
© Coordinate company valuation for 409a purposes
® Investor Relations
o Establish investor communications
o  Create/assist with board of directors deck
e = Legal
o Review and/or develop appropriate legal documents for business needs
o Ensure incorporation documents are appropriate
o Coordinate with legal counsel on engagements, contracts and billing
e =Personnel
o Establish payroll and ensure all payro]] and personnel regulatory matters are appropriately
dealt with
© Develop basic HR guidelines and employee policies
co Establish appropriate employee benefits programs

Sales and Marketing Management
e Sales and Marketing operations
o Ensure sales operations, controls and reporting are in place and effective
© Produce activity metrics or other measures of sales productivity
o Develop marketing KPIs including RO]
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 8 of 9

B. Project Pricing

The key components of the Project price are based on personnel, hours, and rates as identified below:

Name Cost/Week/ Staff Timeline (Weeks) Total

Initial Framework / Design

Planning / UX Designer $3,575.00 | 3 $10,725.00

Graphic Designer . iconography $2,110.06 2 ~q2005e |

UI / Dynamic Prototyping $3,550.00 aie ; $12,425.00 |

Engineering |

Full Stack [Web] $3,950.00 9 | $35,550.00

Front End [i08] $4,120.06 | 8 | $32,960.00

Front End [Android] $3,900.00 - 7 J | $27,300.00
"Back End [System Arch] #1 $4,300.00 | OO 8 pS $34,400.00
| Server Side + API Creation ee | 5 ' $39,150.00

Front + Back End Integration | ‘Basen —_ 8 $33,200.06

Marketing / BD

Investments Analyst $2,266.00 | 5 $11,300.00

Pitch deck, mkt research, financials, ete.

Operations & Revenue $2,350.00 2 | $4,700.00

Sales plan formation, execution strat | |

Operational "Co-Founder" $1,850.00 | 2 $3,700.00
Basic accounting, HR, Risk Mgmt, IT

Subtotal $249,630.00
LB Group Investment -$125,000.00

Total $124,630.00

C. Billing and Payment

Since Company is receiving an investment from LaunchByte Group LLC, the project funds ($124,630.00)
shall be due on signing this Exhibit to secure the Investment and commence work. If Company is raising the
project funds from external investors, any and all initial fundraising up to $124,630.00 shall be due directly
to Consultant. Company will put their best effort possible forward in closing the aforementioned amount
due to Consultant as quickly as possible.
Case 1:19-cr-10335-DJC Document 34-9 Filed 09/12/19 Page 9 of 9

D. Project Assumptions and Contingencies

The project assumptions and contingencies that are critical to meeting the project objectives and completing the
deliverables in the designated time frame are outlined below:

1.

2.

Go

Company will provide access to relevant documents, templates and related material, personnel and other
resources necessary for performing the services outlined in this exhibit.

Company is responsible for organizational communication of project goals and expectation management. In
addition, Company is responsible for providing appropriate points of contact (for problem escalation,
reporting etc.) in a timely manner.

Company will review and provide feedback on deliverables to Consultant within 5 business days of
submission. Consultant assumes a maximum of one round of review by the Company before finalization of
the deliverables.

If the Company is delayed in responding to Consultant on critical issues or questions that require feedback,
or delayed in meeting to review progress, project will be delayed by the number of days that Consultant does
not have the required info or the meeting is delayed.

Consultant has priced this exhibit on a fixed price basis based on a 6-month elapsed time to produce the
required deliverables and has not included any contingency in the pricing provided. Consultant Project
Manager will work with the appropriate Company Project Manager to establish project related meeting
schedules and identify administrative issues at a kickoff meeting at the start of the project. The Consultant
Project Manager will also schedule regular stand ups to get input on the deliverables.

The scope, timeline and deliverables of this project will be managed very tightly by the Consultant, so if the
total elapsed time exceeds 6 months from the start of the project for reasons beyond Consultant control
(change in scope, delays in providing documentation or feedback, etc.), such changes will be handled by
written agreement.

Company and Consultant will proactively manage the risk arising out of incorrect assumptions related to the
delivery of the services outlined in this proposal.

The Company’s project funds will be allocated first towards the items listed on project pricing table, and
then LaunchByte Group’s investment will be utilized.

In the event that the Company is unable to provide the entire amount at the beginning, the deliverables will
be staggered accordingly.

Maintenance & Extension

After this Exhibit is fulfilled, Company may work out a monthly maintenance retainer with Consultant for
ongoing bug fixes, maintenance, and additional functionality if required. Such services will be performed
on a time and material basis at Consultant’s then current hourly rates for such services.

IN WITNESS, WHEREOPF, the parties have executed this Exhibit to the Consulting Agreement as of the date
written below.

 

 

CONSULTANT:

LaunchByte LLC Chef Dazzer, LLC

By: By:

Name: Tan Kabra Name: Michael Cormier
Title: Manager Title: Chief Executive Officer
Date: Date:

 
